Case 2:20-cv-11659-GAD-DRG ECF No. 13, PageID.119 Filed 10/08/20 Page 1 of 3




                            UNITED STATES DISTRICT
                            COURT EASTERN DISTRICT
                            OF MICHIGAN


      TWIN FLAMES UNIVERSE.COM INC., a
      Michigan corporation; MIND ALIGNMENT
      PROCESS INC., a Michigan corporation;
      JEFFREY AYAN, an individual resident of
      Michigan; and SHALEIA AYAN, an
      individual resident of Michigan,

              Plaintiffs,                            Case No. 20-11659
                                                     Hon. Gershwin A. Drain
      vs
      .


      ARCELIA FRANCIS
      HUGUES, et al.

              Defendant.



      Matthew Kerry (P81793)                         Arcelia Francis Hugues,
      Defendant
      Attorney for Plaintiffs                        Pro Se
      214 S. Main Street, Suite 200                  7994 State Route 20
      Ann Arbor, Michigan 48104                      Madison, NY 13402
      (734) 263-1193                                 Telephone: (315) 404-9442
      matt@kerrylawpllc.com                          Email: archaicarcelia@zoho.com


            STIPULATION FOR TIME EXTENSION TO RESOND TO
                   DEFENDANT’S MOTION TO DISMISS

           IT IS HEREBY STIPULATED by and between the Defendant and

  Plaintiffs, through their respective counsel, that Plaintiffs shall have until the end

  of the day on November 6, 2020 to respond to Defendant’s Motion to Dismiss in
Case 2:20-cv-11659-GAD-DRG ECF No. 13, PageID.120 Filed 10/08/20 Page 2 of 3




  this matter.



   /s/_Matthew Kerry__________                  /s/____Arcelia Francis Hugues____
   Matthew Kerry (P81793)                       Arcelia Francis Hugues, Defendant
   Attorney for Plaintiffs                      Pro Se
   214 S. Main Street, Suite 200                7994 State Route 20
   Ann Arbor, MI 48104                          Madison, NY 13402
   734-263-1193                                 (315) 404-9442
   matt@kerrylawpllc.com                        archaicarcelia@zoho.com




                              UNITED STATES DISTRICT
                              COURT EASTERN DISTRICT
                              OF MICHIGAN


      TWIN FLAMES UNIVERSE.COM INC., a
      Michigan corporation; MIND ALIGNMENT
      PROCESS INC., a Michigan corporation;
      JEFFREY AYAN, an individual resident of
      Michigan; and SHALEIA AYAN, an
      individual resident of Michigan,

             Plaintiffs,                      Case No. 20-11659
                                              Hon. Gershwin A. Drain
      vs
      .


      ARCELIA FRANCIS
      HUGUES, et al.

             Defendant.



      Matthew Kerry (P81793)                  Arcelia Francis Hugues, Defendant
      Attorney for Plaintiffs                 Pro Se
      214 S. Main Street, Suite 200           7994 State Route 20
      Ann Arbor, Michigan 48104               Madison, NY 13402
      (734) 263-1193                          Telephone: (315) 404-9442
      matt@kerrylawpllc.com                   Email: archaicarcelia@zoho.com
Case 2:20-cv-11659-GAD-DRG ECF No. 13, PageID.121 Filed 10/08/20 Page 3 of 3




       ORDER FOR TIME EXTENSION TO RESPOND TO MOTION TO
       DISMISS

           IT IS HEREBY ORDERED, pursuant to Stipulation filed in this

     Court, that Plaintiffs shall have until the end of the day on November 6, 2020

     to respond to Defendant's Motion to Dismiss in this matter.




                                              s/Gershwin A. Drain
                                            U.S. DISTRICT COURT JUDGE
     Dated: October 8, 2020
